   8:20-cr-00173-RFR-MDN Doc # 51 Filed: 09/15/21 Page 1 of 1 - Page ID # 107




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )
                                            )                 8:20CR173
      vs.                                   )
                                            )                  ORDER
MATTHEW ALAN STUEVE,                        )
                                            )
                    Defendant.              )
                                            )

      This matter came before the court on the government's unopposed Motion to
Continue Trial [50]. The defendant does not object to the requested continuance and the
motion sufficiently sets forth grounds for the rescheduling of the trial date in this case.
Good cause having been shown, the motion should be granted. Accordingly,

      IT IS ORDERED that the motion to continue trial is granted, as follows:

      1. The jury trial, now set for September 27, 2021 is continued to October 12, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests of
         the public and the defendant in a speedy trial. Any additional time arising as a
         result of the granting of this motion, that is, the time between today’s date and
         October 12, 2021, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would be likely to make a continuation of such proceeding impossible, or result
         in a miscarriage of justice; or would unreasonably deny the government
         continuity of counsel, or would deny the attorney for the government the
         reasonable time necessary for effective preparation, taking into account the
         exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(i), (iv).

      3. A party may object to this order by filing an "Objection to Magistrate Judge's
         Order" no later than September 22, 2021. The objecting party must comply
         with all requirements of NECrimR 59.2.

      DATED September 15, 2021.

                                         BY THE COURT:

                                         s/ Michael D. Nelson
                                         United States Magistrate Judge
